DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Newly amended independent claims 1,16,21 contain details not elaborated on in the specification.  Although the figures show the limitations, the extensive amendment to the claims should be detailed with written description in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20,25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification at [0056] discusses the structure ‘numbers, shapes, and locations’ remaining the same after re-conditioning but does not includes ‘sizes’, and therefore claims 20,25 contain new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,7-10, 16,17,21-23, 26,27,29,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landi-5437566 in view of Newell-2011/0183579.
Landi discloses claim 1. (Currently amended) A polishing pad 10 comprising: a pad layer 18; and one or more polishing structures 14/22 over an upper surface of the pad layer, wherein each of the one or more polishing structures has a pre-determined shape (honeycomb, col 3, line 10) and is formed at a pre- determined location of the pad layer, wherein the one or more polishing structures 22 comprise a first polygon shaped structure (see Fig 1 and mark-up below), a second polygon shaped structure, a third polygon shaped structure, and a fourth polygon shaped structure in a plan view, wherein the first polygon shaped structure, the second polygon shaped structure, the third polygon shaped structure, and the fourth polygon shaped structure (Fig 1) protrude from and extend along the upper surface of the pad layer 18, wherein each of the one or more polishing structures is a homogeneous material (thermoplastic), wherein a first side of the first polygon shaped structure is a straight strip in the plan view, wherein the first side of the first polygon shaped structure is a first side of the second polygon shaped structure, wherein a second side of the second polygon shaped structure is a straight strip in the plan view, wherein the second side of the second polygon shaped structure is a first side of the third polygon shaped structure, wherein a second side of the third polygon shaped structure is a straight strip in the plan view, and wherein the second side of the third polygon shaped structure is a first side of the fourth polygon shaped structure, wherein each of the one or more polishing structures has a rectangular cross-section with vertical sidewalls, (see reproduced Fig 1 below with markings, rectangular cross-sections and vertical sidewalls are shown).

    PNG
    media_image1.png
    524
    494
    media_image1.png
    Greyscale


Landi appears to show, based on Fig 1 that the upper first area is about 1-10% of total pad/second area but does not specifically disclose this.  
However, Newell teaches a polishing pad comprising: a pad layer (10) with one or more structures 12,20 at predetermined location and of predetermined shape comprising at least one strip shaped structure (12 and 20 are strip shaped (Fig 2) [0014],[0018] and can be part of a linear belt [0012]) protruding from the pad 10 of a homogenous material (polyurethane, thermoplastic [0026]. Newell teaches that the grooves (which make to protruding strips) can be any suitable pattern [0014] and can be continuous or discontinuous [0015] and thereby any pattern of the grooves means the more grooves and the wider the grooves the less the protruding portion of the strips, which would dictate the % of the protruding strips to the overall pad surface.  Therefore, to have a protruding structure of Landi to be 1-10% of overall pad area, would be a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention. And, Newell further teaches the groove pattern that forms the protruding structure to be 1-10% of overall pad structure. Therefore, it would have been obvious to one of ordinary skill to look at the teachings of Newell and determine desired amount of protrusion for Landi in order to produce a pad with desired amount of polishing surface area.
Regarding the exact width of the rectangular cross-section to be 0.5-5mm, this is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Landi further discloses claim 2. (Currently amended) The polishing pad of claim 1, wherein in the plan view, the one or more polishing structures are honeycomb shaped (col 3,line10).  
3. (Original) The polishing pad of claim 1, wherein the one or more polishing structures and the pad layer are formed of a thermosetting plastic (col 3, line12).  
4-6. (Cancelled)  
Regarding claim 7, wherein each of the one or more polishing structures has a height between about 0.05 mm and about 1 mm.  Newell discloses the height can be 0.05-1mm [0016]. Therefore, it would have been obvious to one of ordinary skill to look at the teachings of Newell and determine desired height of protruding structure for Landi to be .05-1mm, in order to produce a pad with adequate protrusion polishing height.
Regarding claim 8. (Original) The polishing pad of claim 1, wherein each of the one or more polishing structures has a length and a width, wherein the length is at least ten times of the width.  Fig 1 appears to show a length many times the width of each strip. However, the exact length to width ratio is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Regarding claims 9 and 10, (9. (Original) The polishing pad of claim 1, further comprising a support layer under the pad layer, the support layer formed of a different material from the pad layer.  Claim 10. The polishing pad of claim 9, wherein a material of the support layer is softer than a material of the pad layer.)
Newell teaches a support layer 30 under the pad layer, the support layer formed of a different material from the pad layer (Fig 4)[0026] and Newell discloses wherein a material of the support layer is softer than a material of the pad layer [0027].  Therefore, it would have been obvious to a person of ordinary skill in the art to have modified Landi to incorporate the teachings of Newell by including a pad supporting layer under the pad layer and to be a softer than pad material, in order to improve polishing uniformity of workpieces having slightly non-planar surfaces.
11.-15. (Cancelled)  
Landi discloses a polishing pad capable of being used for polishing wafers as claimed in claim 16. (Currently amended)….the polishing pad of Landi (see reproduced Fig with markings below) comprising one or more polishing structures on a first side of the polishing pad, wherein the first side of the polishing pad faces the wafer, wherein the one or more polishing structures comprise[[s]] a first polygon shaped structure, a second polygon shaped structure, a third polygon shaped structure, and a fourth polygon shaped structure in a plan view and protruding from the first side of the polishing pad, wherein a first side of the first polygon shaped structure is a first straight linear strip in the plan view, wherein the first side of the first polygon shaped structure is a first side of the second polygon shaped structure, wherein a second side of the first polygon shaped structure is a second straight linear strip in the plan view, wherein the second side of the first polygon shaped structure is a first side of the third polygon shaped structure, wherein a second side of the third polygon shaped structure is a third straight linear strip in the plan view, wherein the second side of the third polygon shaped structure is a first side of the fourth polygon shaped structure, wherein a second side of the fourth polygon shaped structure is a fourth straight linear strip in the plan view, wherein the second side of the fourth polygon shaped structure is a second side of the second polygon shaped structure, wherein a third side of the second polygon shaped structure is a fifth straight linear strip in the plan view, wherein the third side of the second polygon shaped structure is a third side of the third polygon shaped structure, wherein the first straight linear strip intersects the second straight linear strip, wherein the first straight linear strip has a first longitudinal axis and the second straight linear strip has a second longitudinal axis different than the first longitudinal axis, wherein each of the first straight linear strip and the second straight linear strip comprises two parallel sidewalls in [[a]] the plan view, and wherein a sidewall of the first straight linear strip is in physical contact with a sidewall of the second straight linear strip (see reproduced Fig 1 of Landi below). 
	

    PNG
    media_image2.png
    620
    491
    media_image2.png
    Greyscale

Landi dos not specifically disclose the pad used in a method for wafer planarization, the method comprising: holding a wafer in a retaining ring; rotating a polishing pad and polishing the wafer by pressing the wafer against the one or more polishing structures.  
However, Newell teaches a method for wafer planarization, the method comprising: holding a wafer in a retaining ring/carrier (not shown but described in [0002]); rotating a polishing pad 10, the polishing pad 10 comprising one or more polishing structures 12,20 on a first side of the polishing pad, wherein the first side of the polishing pad faces the wafer, wherein the one or more polishing structures comprises a first linear strip (12) and a second linear strip (20 defined around the window) protruding from the first side of the polishing pad 10, and polishing the wafer by pressing the wafer against the one or more polishing structures.  

Landi shows 17. (Currently amended) wherein the first longitudinal axis and the second longitudinal axis are parallel to the first side of the polishing pad 10 (Fig 1 shows the top of pad members parallel to first side of pad and horizontal).
	Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use the pad disclosed by Landi in a wafer polishing method, as taught by Newell, in order to more uniformly polish wafers and since any known pad would be obvious to be used in a known method. In particular, substituting similar pads such as Landi pad for Newell pad would be obvious to one of ordinary skill since both having protruding portions that contact workpiece.

18. (Cancelled)  

Landi discloses a polishing pad capable of being used for polishing wafers as claimed in claim 21. (Currently amended), the polishing pad of Landi (see reproduced Fig with markings below) wherein the polishing pad comprises a pad layer 18  and one or more polishing structures 14/22 over an upper surface of the pad layer, wherein each of the one or more polishing structures has a pre-determined shape (honeycomb) and is formed at a pre- determined location of the pad layer, wherein the one or more polishing structures comprise (see reproduced Fig 1 and mark-up below) a first polygon shaped structure, a second polygon shaped structure, and a third polygon shaped structure  protruding from and extending along the upper surface of the pad layer in a plan view, wherein a first side of the first polygon shaped structure is a first straight linear strip in the plan view, wherein the first side of the first polygon shaped structure is a first side of the second polygon shaped structure, wherein a second side of the second polygon shaped structure is a second straight linear strip in the plan view, wherein the second side of the second polygon shaped structure is a first side of the third polygon shaped structure, wherein a second side of the third polygon shaped structure is a third straight linear strip in the plan view, wherein the second side of the third polygon shaped structure is a second side of the first polygon shaped structure, wherein a first sidewall of the first straight linear strip is in physical contact with a first sidewall of the second straight linear strip, wherein a second sidewall of the first straight linear strip is in physical contact with a first sidewall of the third straight linear strip, and wherein a second sidewall of the second straight linear strip is in physical contact with a second sidewall of the third straight linear strip.

    PNG
    media_image3.png
    690
    532
    media_image3.png
    Greyscale

Landi dos not specifically disclose the pad used in a method for wafer planarization, the method comprising: holding a wafer in a retaining ring; rotating a polishing pad and polishing the wafer by pressing the wafer against the one or more polishing structures.  
However, Newell teaches a method for wafer planarization, the method comprising: holding a wafer in a retaining ring/carrier (not shown but described in [0002]); rotating a polishing pad 10, the polishing pad 10 comprising one or more polishing structures 12,20 on a first side of the polishing pad, wherein the first side of the polishing pad faces the wafer, wherein the one or more polishing structures comprises a first linear strip (12) and a second linear strip (20 defined around the window) protruding from the first side of the polishing pad 10, and polishing the wafer by pressing the wafer against the one or more polishing structures.  
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to use the pad disclosed by Landi in a wafer polishing method, as taught by Newell, in order to more uniformly polish wafers and since any known pad would be obvious to be used in a known method. In particular, substituting similar pads such as Landi pad for Newell pad would be obvious to one of ordinary skill since both having protruding portions that contact workpiece.

Landi appears to show, based on Fig 1 that the upper first area is about 1-10% of total pad/second area but does not specifically disclose this.  
However, Newell teaches a polishing pad comprising: a pad layer (10) with one or more structures 12,20 at predetermined location and of predetermined shape comprising at least one strip shaped structure (12 and 20 are strip shaped (Fig 2) [0014],[0018] and can be part of a linear belt [0012]) protruding from the pad 10 of a homogenous material (polyurethane, thermoplastic [0026]. Newell teaches that the grooves (which make to protruding strips) can be any suitable pattern [0014] and can be continuous or discontinuous [0015] and thereby any pattern of the grooves means the more grooves and the wider the grooves the less the protruding portion of the strips, which would dictate the % of the protruding strips to the overall pad surface.  Therefore, to have a protruding structure of Landi to be 1-10% of overall pad area, would be a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention. And, Newell further teaches the groove pattern that forms the protruding structure to be 1-10% of overall pad structure. Therefore, it would have been obvious to one of ordinary skill to look at the teachings of Newell and determine desired amount of protrusion for Landi in order to produce a pad with desired amount of polishing surface area.

Landi discloses 22. (Previously presented) The method of claim 21, wherein the one or more polishing structures and the pad layer are formed of a same homogeneous pad material (thermoplastics-col 3, line 12).  
Regarding claim 22, Newell discloses the strip structures and the pad 10 are of a same homogenous material (polyurethane, thermoplastic [0026]) and wherein the structures are formed by removing portions of pad (grooves) using a machining tool tool (cutting tool [0027] ). 
	Therefore, it would have been obvious to one of ordinary skill in the art at time of Applicant’s invention to produce a pad of Landi by removing parts of pad with machining tools, as taught by Newell, in order to more efficiently produce a pad of desired protruding portions.

Landi discloses 23. (Previously presented) The method of claim 22, wherein the homogeneous pad material is a thermosetting plastics (col 3, line 12).  
24. (Cancelled)  
Regarding claim 26, Newell  teaches that the pad can have specific hardness [0027] but does not disclose the hardness to be between 10-8- Shore D. However, to have the pad hardness of Landi to be 10-80 Shore D is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Regarding claim 27. Landi appears to show, based on Fig 1 that the upper first area is about 1-10% of total pad/second area but does not specifically disclose this.  
However, Newell teaches a polishing pad comprising: a pad layer (10) with one or more structures 12,20 at predetermined location and of predetermined shape comprising at least one strip shaped structure (12 and 20 are strip shaped (Fig 2) [0014],[0018] and can be part of a linear belt [0012]) protruding from the pad 10 of a homogenous material (polyurethane, thermoplastic [0026]. Newell teaches that the grooves (which make to protruding strips) can be any suitable pattern [0014] and can be continuous or discontinuous [0015] and thereby any pattern of the grooves means the more grooves and the wider the grooves the less the protruding portion of the strips, which would dictate the % of the protruding strips to the overall pad surface.  Therefore, to have a protruding structure of Landi to be 1-10% of overall pad area, would be a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention. And, Newell further teaches the groove pattern that forms the protruding structure to be 1-10% of overall pad structure. Therefore, it would have been obvious to one of ordinary skill to look at the teachings of Newell and determine desired amount of protrusion for Landi in order to produce a pad with desired amount of polishing surface area.

28. (Withdrawn) The method of claim 22, wherein the removing of the first portions of the homogeneous pad material is performed inside the CMP tool prior to the rotating the polishing pad, and wherein the polishing pad remains in the CMP tool after the removing of the first portions of the homogeneous pad material until after the rotating the polishing pad and after the polishing the wafer.  
Regarding 29. (New) The method of claim 21, wherein each of the one or more polishing structures has a rectangular cross-section with vertical sidewalls, wherein a width of the rectangular cross- section is between 0.5 mm and 5 mm.   The exact width of the rectangular cross-section to be 0.5-5mm, this is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.

Landi discloses 30. (New) wherein each of the one or more polishing structures has a length, wherein the length is greater than the width of the rectangular cross-section.   (see Fig 1).


Claims 19,20,25 is rejected under 35 U.S.C. 103 as being unpatentable over Landi in view of Newell, as applied to claims above, and in further view of Raeder (6331137 ).

Regarding claims 19,20, 25 Landi and Newell fails to teach re-conditioning  pad  using a machining tool without affecting shape, location, and numbers of one or more structures.
Raeder teaches re-conditioning the polishing pad using a machining tool (col. 2, lines 23-29) and (see Fig. 18, col. 5, lines 62-64).
                      Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Landi in view of Newell to incorporate the teachings of Raeder by using conditioning tool, such as a diamond impregnated steel plate as a machining tool in order to remove expired surface and expose fresh pad material (Raeder col. 1, lines, 43-45) without affecting the number, shape or location of one or more or the structures. 


	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar polishing pads with protruding segments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,7-10,16,17,19-23,25-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Landi is now being used as the primary reference to disclose and teach the current claims along with teaching references.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
July 15, 2022
/EILEEN P MORGAN/              Primary Examiner, Art Unit 3723